DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,952,450 to Nishimura.
Regarding claim 5, Nishimura teaches a semiconductor device (Fig. 12), comprising:
a first electrode (13);
a first semiconductor region (2, 23)) provided on the first electrode and electrically connected to the first electrode, the first semiconductor region being of a first conductivity type; 

a second semiconductor region (3) provided on an other portion of the first semiconductor region, the second semiconductor region being of a second conductivity type; 
a plurality of second electrodes (8) provided respectively inside the insulating portions, the second electrodes including portions opposing the first semiconductor region; 
a plurality of gate electrodes (10) opposing the second semiconductor region and being provided respectively inside the insulating portions; 
a plurality of third semiconductor regions (4) provided selectively on the second semiconductor region and positioned respectively around the gate electrodes, the third semiconductor regions being of the first conductivity type; and 
a third electrode (12) provided on the second semiconductor region and the third semiconductor regions and electrically connected to the second semiconductor region, the third semiconductor regions, and the second electrodes, 
the first semiconductor region including a plurality of first regions (23) provided respectively around the insulating portions, and a second region (2) provided around the first regions, portions of the first regions being positioned respectively between the first electrode and the second electrodes in the first direction, impurity concentrations of the first conductivity type in the first regions being higher than an impurity concentration of the first conductivity type in the second region.
	Regarding claim 7 Nishimura teaches a semiconductor device, comprising: 
a first electrode (13); 

an insulating portion (7) provided on a portion of the first semiconductor region, a plurality of the insulating portions being provided in a second direction and a third direction, the second direction being perpendicular to a first direction from the first electrode toward the first semiconductor region, the third direction being perpendicular to the first direction and crossing the second direction; 
a second semiconductor region (3) provided on an other portion of the first semiconductor region, the second semiconductor region being of a second conductivity type; 
a plurality of second electrodes (8) provided respectively inside the insulating portions, the second electrodes including portions opposing the first semiconductor region; 
a plurality of gate electrodes (10) opposing the second semiconductor region and being provided respectively inside the insulating portions; 
a plurality of third semiconductor regions (4) provided selectively on the second semiconductor region and positioned respectively around the gate electrodes, the third semiconductor regions being of the first conductivity type; and 
a third electrode (12) provided on the second semiconductor region and the third semiconductor regions and electrically connected to the second semiconductor region, the third semiconductor regions, and the second electrodes, 
the first semiconductor region including a plurality of first regions (23) provided respectively around the insulating portions, and a second region (2) provided around the first regions, thicknesses of the first regions in the second direction being greater than thicknesses of the first regions in a fourth direction, the fourth direction being perpendicular to the first direction and crossing the second direction and the third direction.
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 – 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest a semiconductor device as cited in claim 1 and particularly including “a gate electrode provided around each of the second electrodes” (emphasis added).
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814